Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2162 Filed 03/05/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

MARK H. STEPHAN,

               Petitioner,                                    Case Number 20-11459
v.                                                            Honorable David M. Lawson

NOAH NAGY,

               Respondent.
                                               /

       OPINION AND ORDER GRANTING MOTION FOR RECONSIDERATION
             OF ORDER DENYING MOTION TO STAY PROCEEDINGS
                    AND HOLD PETITION IN ABEYANCE

       On May 18, 2020, petitioner Mark H. Stephan, presently confined at the Cotton

Correctional Facility in Jackson, Michigan, filed his pro se petition for a writ of habeas corpus

under 28 U.S.C. § 2254 in the Western District of Michigan. His petition was transferred to this

Court on June 5, 2020. On January 26, 2021, the petitioner filed a motion to stay the proceedings

and hold the petition in abeyance, so that he may return to state court to exhaust additional claims.

The Court denied that motion on February 11, 2021, because the petitioner did not identify any

issues that he wanted to present to the state courts before seeking federal review of his conviction.

He filed a response to that order on February 23, 2021, which the Court will treat as a motion for

reconsideration, because the petitioner has attempted to fix the deficiency in his earlier motion.

       Petitioner Stephan was convicted of first-degree premeditated murder, Mich. Comp. Laws

§ 750.316, following a jury trial in the Wayne County, Michigan circuit court and sentenced to life

in prison without the possibility of parole.

       Stephan appealed his conviction, arguing six issues: (1) there was insufficient evidence of

premeditation and deliberation; (2) the 20-year delay from the date of the incident to the date of

prosecution deprived him of his right to due process due to lacking witness testimony; (3) the
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2163 Filed 03/05/21 Page 2 of 7




prosecution erred by arguing that the defendant should not be given a break for its twenty-year

delay in bringing charges; (4) the trial court erred by refusing to instruct the jury on the lesser

included offense of manslaughter; (5) the trial court erred by ruling that if the defense presented

character witnesses who would testify as to the defendant’s peacefulness, they could be questioned

about his truthfulness, even though defense counsel avoided that line of testimony; and (6) the

state’s expert improperly demanded financial remuneration from opposing counsel to speak to

them.

        Those arguments were rejected; the court of appeals affirmed the conviction and sentence

on February 5, 2004. People v. Stephan, No. 241051, 2004 WL 225057 (Mich. Ct. App. Feb. 5,

2004). The Michigan Supreme Court denied leave to appeal on September 28, 2004, People v.

Stephan, 471 Mich. 886, 688 N.W. 2d 506 (2004), and denied the petitioner’s motion for

reconsideration on February 28, 2005, People v. Stephan, 472 Mich. 870, 688 N.W. 2d 845 (2005).

Stephan’s petition for a writ of certiorari to the United Stated Supreme Court also was denied.

Stephan v. Michigan, 546 U.S. 849 (2005).

        About twelve years later, on November 22, 2017, Stephan returned to the trial court and

filed a motion for relief from judgment, raising two claims: (1) the trial court violated his right to

present a defense when it denied counsel’s request for additional time to secure expert testimony;

and (2) appellate counsel provided ineffective assistance by failing to raise this issue on appeal.

The trial court denied the motion for relief from judgment on the merits and under Michigan Court

Rule 6.508(D)(3), which precludes relief where a defendant alleges a ground for relief that could

have been raised on appeal. The state appellate courts denied leave to appeal Rule 6.508(D).

People v. Stephan, 503 Mich. 1019, 925 N.W.2d 836 (2019).




                                                -2-
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2164 Filed 03/05/21 Page 3 of 7




          Stephan filed a habeas corpus petition in this Court raising the issues presented in his post-

conviction motion. He now asks the Court to stay the proceedings and hold the petition in

abeyance so that he can return to state court to exhaust additional ineffective-assistance-of-counsel

claims.

          The doctrine of exhaustion of state remedies requires state prisoners to “fairly present’ their

claims as federal constitutional issues in the state courts before raising those claims in a federal

habeas corpus petition. See 28 U.S.C. § 2254(b)(1)(A), (c); O’Sullivan v. Boerckel, 526 U.S. 838,

844 (1999); McMeans v. Brigano, 228 F.3d 674, 680-81 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). The exhaustion requirement is satisfied if a prisoner invokes one complete

round of the state’s established appellate review process, including a petition for discretionary

review to a state supreme court. See O’Sullivan, 526 U.S. at 845, 847. A prisoner “‘fairly presents’

his claim to the state courts by citing a portion of the Constitution, federal decisions using

constitutional analysis, or state decisions employing constitutional analysis in similar fact

patterns.” Levine v. Torvik, 986 F.2d 1506, 1516 (6th Cir. 1993); see also Prather v. Rees, 822

F.2d 1418, 1420 (6th Cir. 1987) (“Ordinarily, the state courts must have had the opportunity to

pass on defendant’s claims of constitutional violations”). A Michigan petitioner must present each

ground to both Michigan appellate courts before seeking federal habeas corpus relief. Wagner v.

Smith, 581 F.3d 410, 414 (6th Cir. 2009); Mohn v. Bock, 208 F. Supp. 2d 796, 800 (E.D. Mich.

2002); see also Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990). The petitioner bears the

burden of showing that his state court remedies have been exhausted. Rust, 17 F.3d at 160.

          The Supreme Court has held that the filing of a federal habeas corpus petition does not

suspend the running of the one-year limitations period under 28 U.S.C. § 2244(d)(2). See Duncan

v. Walker, 533 U.S. 167, 181-82 (2001). However, district courts may “retain jurisdiction over a




                                                   -3-
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2165 Filed 03/05/21 Page 4 of 7




meritorious claim and stay proceedings pending the complete exhaustion of state remedies.” Id.

at 182-83 (Stevens, J., concurring). The Supreme Court nonetheless has cautioned that a stay is

“available only in limited circumstances,” such as “when the district court determines there was

good cause for the petitioner’s failure to exhaust his claims first in state court,” the unexhausted

claims are not “plainly meritless,” and the petitioner is not “engage[d] in abusive litigation tactics

or intentional delay.” Rhines v. Weber, 544 U.S. 269, 277-78 (2005); see also Cunningham v.

Hudson, 756 F.3d 486 (6th Cir. 2014) ( “[I]f the petitioner had good cause for his failure to exhaust,

his unexhausted claims are potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics . . . the district court should stay, rather than

dismiss, the mixed petition.” [This is because “i]n such circumstance, . . . the petitioner’s interest

in obtaining federal review of his claims outweighs the competing interests in finality and speedy

resolution of federal petitions.”) (citing Rhines, 544 U.S. at 278).

       The Michigan Court Rules provide a process by which the petitioner may raise his

unexhausted claims. The petitioner may file another motion for relief from judgment under

Subchapter 6.500 of the Michigan Court Rules, which allows the trial court to appoint counsel,

seek a response from the prosecutor, expand the record, permit oral argument, and conduct an

evidentiary hearing on the petitioner’s claim. The petitioner may appeal the trial court’s disposition

of his motion for relief from judgment to the Michigan Court of Appeals and the Michigan

Supreme Court, and thereafter he may file a petition for writ of certiorari to the United States

Supreme Court. To obtain relief in state court, he will have to show cause for failing to raise the

unexhausted claims on direct review and resulting prejudice or a significant possibility of

innocence. See Mich. Ct. R. 6.508(D)(3). However, he would have to make a similar showing

here if the Court concluded that there was no state remedy to exhaust. Gray v. Netherland, 518




                                                -4-
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2166 Filed 03/05/21 Page 5 of 7




U.S. 152, 161-62 (1996); Hannah v. Conley, 49 F.3d 1193, 1195-96 & 1196 n.3 (6th Cir. 1995);

Rust, 17 F.3d at 160.

        The statute of limitations under 28 U.S.C. § 2244(d)(1) should give the petitioner cause for

concern. The Michigan Supreme Court denied the petitioner’s application for leave to appeal on

April 30, 2019. That decision became final on July 29, 2019, when the time for the petitioner to

file a petition for a writ of certiorari to the United States Supreme Court expired. The one-year

limitations period commenced on the following day, July 30, 2019. See Bronaugh v. Ohio, 235

F.3d 280, 284-85 (6th Cir. 2000) (holding that the last day on which a petitioner can file a petition

for a writ of certiorari in the United States Supreme Court is not counted toward the one-year

limitations period applicable to habeas corpus petitions). The Western District of Michigan

received and docketed the petition on May 18, 2020. However, the petitioner dated and mailed

the petition on April 14, 2020. Thus, Stephan filed his petition about two months before the

limitations period ran out and filed his motion to stay after the limitations period expired. Keeling

v. Warden, 673 F.3d 452, 456 (6th Cir. 2012) (holding that a pro se prisoner’s appeal is deemed

filed at the time the prisoner delivered it to prison officials for filing). If the Court were to dismiss

the petition without prejudice, then any subsequently filed petition would be untimely by the time

the state court proceedings on the new claims were concluded and the petitioner returned to this

Court to pursue them.

        The Court, therefore, will grant the petitioner’s request to hold the petition in abeyance

while he returns to the state courts to exhaust his additional claims. All of the claims raised in the

original petition have been exhausted, but the new claims that the petitioner describes in his motion

to stay have not. The petitioner’s claims do not appear to be “plainly meritless,” Wagner v. Smith,

581 F. 3d 410, 419 (6th Cir. 2009), and he may argue that he did not previously raise these claims




                                                  -5-
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2167 Filed 03/05/21 Page 6 of 7




in the state courts due to the ineffective assistance of trial and appellate counsel. Id., at 419, n.4

& 5. It does not appear that the petitioner has engaged in “intentionally dilatory tactics.”

       However, even where a district court determines that a stay is appropriate pending

exhaustion of state court remedies, the district court “should place reasonable time limits on a

petitioner’s trip to state court and back.” Rhines, 544 U.S. at 278. Therefore, to ensure that there

are no delays by the petitioner in exhausting his state court remedies, the Court will impose upon

the petitioner time limits within which he must pursue post-conviction relief from the state courts.

See Palmer v. Carlton, 276 F. 3d 777, 781 (6th Cir. 2002). The petitioner promptly must initiate

any further proceedings in the state courts within 28 days after the entry of this order, and he must

ask this Court to lift the stay within 28 days after exhausting his state court remedies.

                                                 III.

       Accordingly, it is ORDERED that the petitioner’s motion for reconsideration of the

Court’s order denying his motion to stay the proceedings (ECF No. 14) is GRANTED.

       It is further ORDERED that the petitioner’s motion to stay the proceedings and hold the

petition in abeyance (ECF No. 12) is GRANTED. The proceedings on the petition for a writ of

habeas corpus are STAYED until further order of the Court.

       It is further ORDERED that the petitioner promptly must pursue any post-conviction or

further appellate proceedings relating to his unexhausted claims, by properly submitting

appropriate filings to the state court on or before April 2, 2021.

       It is further ORDERED that the petitioner must file an amended petition in this Court

within twenty-eight (28) days after the conclusion of the state court proceedings. If the petitioner

files an amended petition, the respondent shall file an answer addressing the allegations in the

petition in accordance with Rule 5 of the Rules Governing Section 2254 Cases in the United States




                                                -6-
Case 2:20-cv-11459-DML-RSW ECF No. 16, PageID.2168 Filed 03/05/21 Page 7 of 7




District Courts within fifty-six (56) days thereafter. If the petitioner returns to federal court with

an amended petition, following exhaustion of his state court remedies, he must use the same

caption and case number as appears on this order.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge

Date: March 5, 2021




                                                -7-
